04/06/2022


           IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                        Case Number: DA 21-0470


                                      DA 21-0470
                                   _________________

WILLIAM D. PRATT, individually and as
Managing Member of PRATT RANCH, LLC,
a Montana Limited Liability Company and
as a Member of PRATT COMMERCIAL
PROPERTY, LLC, a Montana Limited
Liability Company,

             Plaintiff and Appellee,
                                                                   ORDER
      v.

THOMAS A. PRATT, individually and as a
Member of PRATT RANCH, LLC, a Montana
limited liability company and as a Member
of PRATT COMMERCIAL PROPERTY, LLC,
a Montana Limited Liability Company,

             Defendant and Appellant.
                                 _________________

       Pursuant to the Internal Operating Rules of this Court, this cause is classified for
submission on briefs to a five-justice panel of this Court.
       The Clerk is directed to provide a copy hereof to all counsel of record and to the
Honorable Brett Linneweber, District Judge.

                                                  For the Court,




                                                                             Electronically signed by:
                                                                                   Mike McGrath
                                                                      Chief Justice, Montana Supreme Court
                                                                                    April 6 2022